Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number: 16/431185
Filing Date: June 4, 2019
Appellant(s):  Nabil Abu Asba
		Mark Griffin
		Anuj Jain
__________________
David A. Corley
For Appellant


EXAMINER'S ANSWER

This is in response to the appeal brief filed 10/20/2021 appealing from the Office action mailed 07/02/2021.

Grounds of Rejection to be reviewed on appeal
Every ground of rejection set forth in the Office action dated July 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
Response to Arguments:
In response to “With the foregoing in mind, the hypothetical combination of Pitschel, Vibbert and Lynch does not appear to teach or suggest the recited global topic flow. For example, nothing in the hypothetical combination of Pitschel, Vibbert and Lynch appears to teach or suggest a global topic flow that defines a series of nodes having instructions that are executed for each natural language exchange the virtual agent between and a plurality of users. Furthermore, nothing in the hypothetical combination of Pitschel, Vibbert and Lynch appears to teach or suggest that executing global topic flow that specifically includes: first executing a greetings node, and then executing a topic discovery node, and then executing an additional topic node, and then executing a decision node” on pp. 11-12 of the appeal brief, “As such, the Appellant contends that the ontology of Pitschel is not the same as the recited global topic flow in structure or operation. For example, nothing in Pitschel teaches or suggests a particular series of nodes of the ontology that is executed for each natural language exchange between the virtual agent and a plurality of users …Accordingly, the Appellant contends that the ontology of Pitschel does not appear to read on the recited structure or operation of the recited global topic flow. Furthermore, the Appellant contends that none of the ” on p. 14 of the appeal brief, “Vibbert does not appear to disclose, teach, or suggest the execution of a global topic flow that includes execution of a greetings node, followed by execution of a topic discovery node, followed by execution of an additional topic node, followed by execution of a decision node, as recited in the claims at issue” on pp. 17-18 of the appeal brief, and “Vibbert is actually deficient with respect to those features and attempted to remedy this admitted deficiency using Lynch. See Jd. However, the Appellant notes that Lynch also does not appear to disclose, teach, or suggest the execution of a global topic flow that includes execution of a greetings node, followed by execution of a topic discovery node, followed by execution of an additional topic node, followed by execution of a decision node, as recited in the claims at issue. As such, the Appellant contends that the hypothetical combination of Pitschel, Vibbert, and Lynch is deficient with respect to this feature” on p. 21 of the appeal brief.  
According to the specification, US 2020/0302020 A1 at ¶24, “a “flow” refers to a set of actions or instructions (e.g., a portion of an application) that is executed to achieve a particular effect. Flows may be presented in a graphical form in which actions or groups of actions are represented by nodes (e.g., user input nodes, script nodes, decision nodes) in a flow diagram. As used herein, a “topic flow” refers to a flow that is designed to perform one or more actions to address a particular topic or intent of the user”. See particular example of nodes 342-346 of Fig. 9, as reproduced on p. 11 of the appeal brief. 
Therefore, interpreting in light of the specification, “executing a global topic flow that defines a series of nodes having instructions that are executed for each natural language exchange between the virtual agent and a plurality of users” where the “series of nodes” represents a series of actions or groups of actions. 
The primary reference Pitschel et al. (US 9922642 B2) teaches a digital assistant system executing, for each natural language exchange between the digital assistant and a plurality of users (Fig. 1, digital assistant server 106 interacting with user devices 104a, 104b), at least some of the following: 
identifying a user's intent expressed in a natural language input received from the user, actively eliciting and obtaining information needed to fully infer the user's intent (e.g., by disambiguating words, names, intentions, etc.), determining the task flow for fulfilling the inferred intent; and executing the task flow to fulfill the inferred intent (Col 9, Rows 14-20). 
In other words, the digital assistant / virtual agent executes the aforementioned series of actions equivalent to a global topic flow when exchanging natural language with at least one of the users at client devices 104a, 104b.
More specifically, as part of the global topic flow, Pitschel teaches executing a topic discovery node (“series of actions or groups of actions” corresponding to topic discovery) comprising 
(A) receiving user utterance (Col 9, Rows 25-31, obtain user speech input), 
(B) providing user utterance to a natural language understanding service (Col 9, Rows 63-67, speech to text processing module 330 converts speech input into a sequence of words or tokens for natural language processing module 332 (“NLP 332”) to perform intent inference), 
(C) receiving a scored set of intents and entities derived from the user utterance (Col 11, Rows 12-13, an actionable intent node with linked property nodes constituted a domain; Col 10, Rows 6-15 and Col 12, Rows 21-37, NLP 332 determines which ontology nodes are activated by token sequence to select one or more actionable intents corresponding to a domain having the highest confidence value as the task intended by the user; Col 12, Rows 55-59, NLP 332 gives additional significance to specific entities in selecting the actionable intent), 
(D) selecting a topic flow (“one or more actions to address a particular topic or intent of the user”) in response to determining that an intent from the scored set of intents and entities is associated with the topic flow (Col 10, Rows 9-16, NLP 332 attempts to associate the token sequence with one or more actionable intents recognized by the digital assistant, each actionable intent represents a task and has an associated task flow comprising a series of programmed actions and steps that the digital assistant takes in order to perform the task), 
(E) applying entities from the scored set of intents and entities to input nodes of the topic flow (Col 13, Rows 31-35 and Rows 40-51, generate a structure query with relevant parameters for actionable intent “restaurant reservation”. In a particular example, Col 15, Rows 15-22, task flow model for actionable intent “restaurant reservation” requires a structured query comprising entities “ABC Café” for restaurant, “3/12/2012” for date, “7 pm” for time, “5” for party size), and 
(F) executing the topic flow to respond to the user utterance (Col 13, Row 64 – Col 14, Row 9, NLP 332 passes structure query to task flow processor 336 to perform tasks / actions to complete user’s request; e.g., Col 15, Rows 18-23, (1) logging onto ABC Café, (2) enter date, time, party size information into a form, (3) submit the form, and (4) make a calendar entry for the reservation in the user’s calendar).
Here, global topic flow (Col 9, Rows 15-21) is a series or groups of actions executed for each natural language exchange with each user (users of devices 104a and 104b) comprising at least topic discovery node (A)-(F).
On the other hand, a task or topic flow selected in step (F) comprising a series of actions (1)-(4) specifically executed corresponding to the one or more actionable intents and specific entities expressed in each user utterance.
Pitschel does not disclose that the global topic flow with a series of nodes representing series of actions executed for each natural language exchange between the virtual agent and a plurality of users further comprising (I) executing a greetings node (series of actions) that outputs a predefined greeting prior to the execution of the topic discovery node, (II) executing an additional topic node subsequent to the execution of the topic discovery node, and (III) executing a decision node.
With respect to (I), Vibbert et al. (US 2016/0042735 A1) teaches a series of user login actions corresponding to a greetings node comprising (a) Welcome dialog agent 520 responsible for welcoming and introducing the user to a dialog application, (b) dialog agent 522 for identifying the user, (c) dialog agent 524 for verifying user’s authentication credentials, and (d) dialog agent 526 that presents the authenticated user with a greeting in order to receive information from the user regarding what action the user would next like to perform once he is logged in (¶75).
Note that digital assistant in Pitschel interacts with a plurality of users (Fig. 1, users at devices 104a and 104b) to obtain user input for topic discovery node (A)-(F) (Col 9, Rows 25-31); i.e., to obtain input from the user regarding what action or task the user would next like the digital assistant to perform (Col 10, Rows 9-13).  
Therefore, it would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the global topic flow to comprise, or to topic discovery node (A)-(F) of Pitschel, a greetings node as taught by Vibbert for each natural language exchange between digital assistant of Pitschel and each of the users at 104a, 104b corresponding to a greetings node that outputs predefined greeting to each identified user with verified authentication credentials (Vibbert, ¶75) so as to allow execution of tasks in a customized manner and provide helpful information or assistance to each user responsive to a help request (Vibbert, ¶55; compare Pitschel, Col 10, Rows 30-38 and Col 13, Rows 4-17, using user-specific data such as user preference to further define user intent; i.e., authenticated user having user specific data stored in the system to customize digital assistant’s responses).
Here, each time there is natural language exchange between the virtual assistant and each one of users at devices 104a-104b where the users had not logged on, each user would be required to logon, be welcomed, identified, authenticated, and be greeted before being assisted. Therefore, the greetings node represents a series of actions executed in Vibbert as a part of the global topic flow in Pitschel prior to the execution of the topic discovery node (A)-(F) for each natural language exchange between the virtual assistant and a plurality of users at devices 104a and 104b.
Furthermore, with respect to (II) and (III), Lynch et al. (US 9679300 B2) teaches a virtual agent system (Abstract) implementing a global task flow that defines a series of nodes representing a series of actions that are executed for a natural language exchange between a virtue agent and at least one user (Fig. 4 and see Col 21, Rows 31-39):

    PNG
    media_image3.png
    819
    503
    media_image3.png
    Greyscale
 
In particular, node 405 programs virtual agent to proactively look for information that is potentially relevant (Col 21, Rows 51-53) by executing a greetings node that outputs a predefined greeting (Col 24, Rows 6-7, “How can I help you?” or “What can I do for you?”). 
Thereafter, nodes 410-435, equivalent to a topic discovery node, program virtual agent to execute a series of actions to analyze user conversation to determine user intent and to select a task / topic flow (Col 22, Rows 45-46 and Col 23, Rows 50-55, i.e., natural language understanding is performed to determine possible user intent; Col 24, Rows 33-35, unambiguously identify a task the virtue agent was invoked to perform; this is comparable to identifying an actionable intent representing a task / topic associated with a task / topic flow of Pitschel, Col 10, Rows 11-14). 
When the virtue agent completes the task, node 440 corresponds to additional topic node that programs the virtue agent to ask whether it may assist in performing an additional tasks or topics (Col 26, Rows 15-17) and to receive input response to the predefined prompt (Col 26, Rows 17-21); e.g., see Fig. 2, V5, “anything else?” as predefined prompt and receiving response “No, thanks Brain!”:

    PNG
    media_image4.png
    407
    297
    media_image4.png
    Greyscale
 
Finally, the virtue agent executes the equivalent of a decision node to repeat the execution of topic / task discovery nodes 405-440 based on a positive response to node 440 (Col 26, Rows 17-20). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify the global topic flow comprising topic discovery nodes (A)-(F) of Pitschel to execute a greetings node, followed by topic discovery node (A)-(F), thereafter an additional topic node, and finally a decision node as taught by Lynch in order to improve user experience (Lynch, Col 26, Rows 1-6).
The modification proposed by Lynch is such that after the user had logged in and therefore instructed by Vibbert to not repeat the login (¶92, “the task manager may instruct the dialog engine to not repeat the Login dialog agency 510 and its subsumed dialog agents 520, 522, 524, and 526 more than once…”), each natural language exchange between the virtual agent and the same logon user would require executing a greetings node outputting predefined greetings like “How can I help you?” or “What can I do for you?” at node 405 (Lynch, Col 23, Rows 61-62 and Col 24, Rows 5-7) to fulfill the established functions required by Pitschel to either interact with the user to obtain user input (Pitschel, Col 9, Rows 25-30) or to actively elicit and obtain information needed to fully infer user’s intent (Pitschel, Col 9, Rows 15-19; compare Lynch, Col 21, Rows 51-53).
For the aforementioned reasons, a combination of Pitschel, Vibbert, and Lynch teaches first executing a greetings node, and then executing a topic discovery node, and then executing an additional topic node, and then executing a decision node.
In response to “The Appellant disagrees with the Examiner’s interpretation of the cited art. In particular, the Appellant believes that the Examiner has continued to erroneously conflate the concepts of a “global topic flow” and a “topic flow”, which are both distinctly recited in the claims at issue. In the claims at issue, the global topic flow includes a series of nodes having instructions that are executed for each natural language exchange between the virtual agent and a plurality of users. As such, the global topic flow is executed for each natural language interaction with a user, regardless of the topic that the user desires to discuss with the virtual agent” on p. 15 of the appeal brief, “The Appellant reiterates that the claims at issue recite a global topic flow, which includes a topic discovery node that executes and a topic flow, while the cited art merely appears to teach task flows” on p. 22 of the appeal brief and “First, the Appellant reiterates that the claims at issue recite a global topic flow, which includes a topic discovery node that executes and a topic flow, while the cited art merely appears to teach task flows” on p. 27 of the appeal brief. 
As noted on pp. 5-6 in the previous section, Pitschel teaches a global topic flow comprising a topic discovery node corresponding to a series of actions or groups of actions (A)-(F) in order to identify a user's intent expressed in a natural language input received from the user, actively eliciting and obtaining information needed to fully infer the user's intent (e.g., by disambiguating words, names, intentions, etc.), determining the task flow for fulfilling the inferred intent; and executing the task flow to fulfill the inferred intent (Col 9, Rows 14-20).
Specifically, once NLP 332 identifies an actionable intent (or domain) based on user request, NLP 332 generates a structured query to represent the identified actionable intent (Col 13, Rows 31-33) necessary to perform the task (Col 15, Rows 4-7).
In a first case of “restaurant reservation” task / topic, task flow processor 336 determines that “party size” and “date” information are missing for “restaurant reservation” structure query and therefore generates questions “For how many people?” and “On which day?” to elicit and obtain information needed to populate the structured query with the missing information (Col 14, Rows 28-37).
Similarly, in a second case of “send a message” task / topic, task flow processor 336 determines that “Bob” is ambiguous as user happens to have multiple contacts named “Bob” and therefore asks the user “which Bob?” (Col 14, Rows 38-49).  
In both cases, digital assistant implements the global task flow to execute a series of actions to determine that information needed to complete the respective structured queries necessary to execute respective topic / task flows were missing or ambiguous. As a result, the digital assistant actively elicits and obtains information needed to fully infer user’s intent. In other words, global task flows (A)-(F) were executed for both cases regardless of topics / tasks. 
On the other hand, a specific topic / task flow associated with a recognized actionable intent comprises a series of programmed actions and steps that the digital assistant takes in order to perform the task (Pitschel, Col 10, Rows 11-14).  For example, topic / task flow model for “restaurant reservation” comprises a series of programmed actions and steps (1) logging onto ABC Café, (2) enter date, time, party size information into a form, (3) submit the form, and (4) make a calendar entry for the reservation in the user’s calendar (Col 15, Rows 18-23). These series of actions are not applicable to “send a message” topic / task flow. 
Therefore, topic discovery node equivalent steps (A)-(F) of Pitschel applicable to complete structure queries for multiple topics / tasks is part of an equivalent “global topic flow” to identify a user's intent expressed in a natural language input received from the user, actively eliciting and obtaining information needed to fully infer the user's intent (e.g., by asking questions to disambiguate words, names, intentions, etc.), determining the task flow for fulfilling the inferred intent, and executing the task flow to fulfill the inferred intent.
On the other hand, a series of programmed actions and steps (e.g., steps (1)-(4)) dependent on specific topic / task request are equivalent to claimed “topic flow”. 
In response to “As such, the Appellant contends that the dialog agent nodes of the task tree 500 would not be executed for each natural language exchange between the virtual agent and a plurality of users, but rather, only for natural language exchanges directed to a particular topic (1.e., making conference room reservations). As such, the task tree 500 of Vibbert does not appear to disclose, teach, or suggest this aspect of the global topic flow, as recited in the independent claims at issue” on p. 16 of the appeal brief.
The claims required “executing a global topic flow”, which comprises a greetings node, “for each natural language exchange between the virtual agent and a plurality of users”. 
Vibbert teaches that a topic or task is implemented by dialog application according to task specification of a dialog application task, where the task specification is in the form of a task tree comprising nodes where each node is a dialog agent (¶61). Fig. 4 shows a generic tree diagram of a task implemented by dialog application:

    PNG
    media_image5.png
    327
    751
    media_image5.png
    Greyscale
  
Further, a dialog agent may comprise an independent subroutine, software module, or function call that includes instructions to perform a specific task “topic” function and there are four types: (1) an inform dialog agent 420, (2) a request dialog agent 422, (3) an expect dialog agent 430-432, and (4) domain operation dialog agent 414 (¶62). 
In the specific task / topic of “conference room reservation”, Login dialog agency 510 (“greetings node”) corresponding to a user login subroutine that involves agent 522 for identifying a user, agent 524 for verifying the user’s authentication credentials, and agent 526 presents the authenticated user with a greeting (Vibbert, ¶75, Fig. 5A):

    PNG
    media_image6.png
    301
    635
    media_image6.png
    Greyscale

Here, agents 520 and 526 may be (1) inform type dialog agents that only output information to the user while agent 526 may alternatively be (3) an expect type dialog agent that could both display information to the user and receive information from the user regarding what action the user would next like to perform once he is logged in (¶75). 
While Vibbert shows a task specification / task comprising corresponding agents in Fig. 5 for conference room reservation topic / flow, nowhere in Vibbert is there any teaching or suggestion placing any restriction on login functions performed by agent 510 such that login functions can only be implemented for natural language exchanges directed to a particular topic (1.e., making conference room reservations) as argued by the appellant.
Furthermore, Vibbert teaches a dialog engine 550 (Fig. 5B) that executes a conversation dialog between a user by traversing task tree of a corresponding task specification (¶¶79-80). 
Specifically, the dialog engine 550 may communicate dialog input received from any dialog agent and dialog agency to the task manager so that the task manager can appropriately instruct the dialog engine how to scale the task and the order in which dialog agents and agencies are to be placed on dialog stack (¶92). 
In particular, the task manager may instruct the dialog engine to not repeat the Login dialog agency 510 and its subsumed dialog agents 520-526 more than once in order to avoid greeting the user and requiring the user to logon multiple times (Vibbert, ¶92). 
This disclosure suggests Login dialog agency 510 was previously executed and thus the dialog manager may instruct the dialog engine to not repeat Login dialog agency 510 for “conference room reservation” topic / task. In other words, it isn’t that login 510 is only executed for making conference room reservations. Rather, it is that login 510 is executed when the user has yet to log in. 
Given that digital assistant interacts with multiple users at devices 104a, 104b (Pitschel, Fig. 1), for each natural language exchange between the virtual agent and each of the users at devices 104a and 104b, Vibbert modifies Pitschel such that each natural language exchange between the virtual agent and each user at devices 104a-104b requires user identification, authentication, and greetings in order to log each user in. 
Specifically, authenticated user logged into the digital assistant may have on record user specific information (e.g., user specific vocabulary and user preferences) that may be used to supplement, clarify, and further define information contained in user input to further define user intent (Pitschel, Col 10, Rows 30-33 and Col 13, Rows 4-18) for topic discovery nodes (A)-(F). 
Finally, Lynch’s modification of Pitschel would be such that each time there is a natural language exchange between the digital assistant and the same logged on user (either at device 104a or 104b) to make a request to perform a task / topic, the user would be greeted with prompts like “How can I help you?” or “What can I do for you?” at node 405 (Lynch, Col 23, Row 61 – Col 24, Row 7, Fig. 4) to fulfill the established functions required by Pitschel to obtain user input (Pitschel, Col 9, Rows 25-30).
In response to “Moreover, nothing in Vibbert appears to disclose, teach, or suggest the particular execution order of the nodes of the global topic flow recited in the claims at issue. For example, the task tree 500 of Vibbert includes a number of nodes representing different dialog agents that handle one aspect of a conference room reservation task. Since these dialog agents are triggered non-linearly in response to various user input, Vibbert does not appear to disclose, teach, or suggest that the dialog agents are necessarily triggered in any particular order” on p. 17 of the appeal brief and “In other words, the Appellant contends that the Welcome dialog agent 520 and the GreetUser dialog agent 526 of the task tree 500 would appear to be executed only after receiving the user commands (block 702) and interpreting the user commands (block 704) to identify the conference room reservation task” on p. 18 of the appeal brief. 
Vibbert teaches “As an example, a dialog agency with multiple subsumed dialog agents may execute the dialog agents in a left to right order of arrangement on task tree 400 of the dialog agents' placement” (¶65).
Therefore, if Fig. 5 is executed in a left to right order of arrangement, then login subroutine 510 executes welcome 520 to welcome and introduce the user to the system, 522 identifies the user, 524 verifies the user’s authentication credentials, and GreetUser 526 presents authenticated user with greetings in order to receive information from the user regarding what action the user would next like to perform once he is logged in (¶75).
In other words, login subroutine 510 is executed before receiving user command at block 710 because GreetUser 526 greets an authenticated user before receiving information from the user regarding what action the user would next like to perform. 
In response to “The Examiner characterized the above passage as allegedly teaching, “at step 722, return [t]o step 702 and wait for further user commands instructing the dialog application to execute new tasks...[and] going back to begin at step 702 to monitor user speech input and decide at step 712 whether to execute new task requested.” Final Office Action, pp. 13-14. However, even as characterized by the Examiner, the Appellant contends that the cited portion of the reference does not disclose, teach, or suggest executing an additional topic node of the global topic flow that outputs a predefined promptregarding additional topics to be discussed and receives input in response to the predefined prompt or executing the decision node that repeats execution of the topic discovery node based on the input received from the user in response to the predefined prompt” on p. 20 of the appeal brief, “Additionally, since nothing in the hypothetical combination of Pitschel, Vibbert, and Lynch would reasonably lead one of ordinary skill in the art to organize the execution of the nodes of the global topic flow in the recited order, the Appellant contends that the Examiner is impermissibly engaging in hindsight reconstruction of the recited technique” on p. 21 of the appeal brief, “As such, the global topic flow reduces development time and cost for each topic flow, and enables the overall conversational structure to be standardized and uniform across all user interactions with the virtual agent, regardless of the topic being discussed or the developer of the corresponding topic flow. Since the art of record does not even recognize the benefit of the recited global topic flow, let alone the particular order of executing the nodes therein, the Appellant contends that the cited art of record is deficient with respect to the claims at issue” on p. 23 of the appeal brief, and “Indeed, the mere fact that all of the cited art of record demonstrates task flows that include their own elements (e.g., dialog agencies, subroutines) to handle certain recited operations, such as providing greetings and prompting for additional topics/actions, in manners specific to their task-specific flows demonstrates that the art fails to recognize the benefit of the recited global topic flow that handles these operations in a standardized manner. That is, because the recited global topic flow handles providing greetings and prompting for additional actions, the topic flows executed by the topic discovery node are focused on handling the topic itself” on p. 27 of the appeal brief.
The combination of claim limitations set forth a global topic flow that executes (1) a greetings node to output a predefined greeting, (2) topic discovery node to determine and execute a topic flow to respond to user requesting a natural language service, and (3) additional topic node + decision node to determine whether user needs to execute additional topics and thus repeat (2) the topic discovery node.
Pitschel teaches a baseline global topic flow comprising topic discovery node (A)-(F) (Col 9, Rows 14-24, identify and fully infer user intent, determine task / topic flow for fulfilling the inferred intent, and execute the task / topic flow for fulling the inferred intent) applicable to multiple tasks or topics (Col 13, Rows 31-35 and Col 14, Rows 27-48, completing structure queries corresponding to user requested tasks / topics such as “restaurant reservation” and “send a message”) that multiple users may request (Fig. 1, users at devices 104a and 104b).
Vibbert teaches a parallel global topic flow comprising (1) a greetings node to identify each user and presents each authenticated user with a greeting to receive information from the user regarding what action the user would next like to perform (¶75). Thereafter, the global topic flow proceeds to (2) apply natural language understanding on received user command to determine intent of user command and identify one or more tasks for execution (¶¶112-14, Fig. 7, steps 702-712 and 720). Finally, the global topic flow proceeds to (3) to determine if there is an additional task / topic for execution and executing a repeat of (2) (¶122, execute next scheduled task by performing at least steps 708-712 and 720).
Lynch teaches a global task flow for each natural language exchange between a virtue agent and at least one user (Fig. 4 and see Col 21, Rows 31-39, virtual agent may be asked to perform multiple tasks / topics during the same interaction with one or more users) with (1) a greetings node that outputs a predefined greeting (Col 24, Rows 6-7, “How can I help you?” or “What can I do for you?”). Thereafter, the global topic flow proceeds to (2) to analyze user conversion to determine user intent and to select a task / topic flow (Col 22, Rows 45-46 and Col 23, Rows 50-55, i.e., natural language understanding is performed to determine possible user intent; Col 24, Rows 33-35, unambiguously identify a task the virtue agent was invoked to perform). Finally, the global topic flow proceeds to (3) to ask whether it may assist in performing an additional tasks or topics (Col 26, Rows 15-17) and to receive input response (Col 26, Rows 17-21) to repeat the execution of (1), (2), and (3) based on a positive response (Col 26, Rows 17-20). 
Vibbert modifies Pitschel global topic flow to comprise (1) a greetings node to identify and verify, for each natural language exchange between the virtual agent / digital assistant, each of the users at devices 104a-104b in order to receive information from each user regarding what action each user would next like to perform (Vibbert ¶75) in accordance to Pitschel’s suggestion / requirement to interact with the user to obtain user input and to provide responses to the user input (Pitschel, Col 9, Rows 25-31). 
Furthermore, Vibbert modifies Pitschel to prompt each user for additional tasks or topics and repeat execution of (2) that parallels Pitschel’s steps (A)-(F) or topic discovery nodes in accordance to Pitschel’s suggestion / requirement to associate user’s requests with one or more actionable intents (Pitschel, Col 10, Rows 9-11); i.e., to fulfill multiple user requests corresponding to multiple actionable intents. 
Likewise, Lynch modifies Pitschel global topic flow to comprise (1) for each natural language exchange between a virtue agent and at least one user making multiple requests, prompt the user with “How can I help you?” or “What can I do for you?” in order to either interact with the user to obtain user input (Pitschel, Col 9, Rows 25-31) or to actively elicit and obtain information needed to fully infer user’s intent (Pitschel, Col 9, Rows 16-18). 
Furthermore, Lynch modifies Pitschel to prompt each user for additional tasks or topics and repeat executions of (2) that parallels Pitschel’s steps (A)-(F) or topic discovery nodes in accordance to Pitschel’s suggestion / requirement to associate user’s requests with one or more actionable intents (Pitschel, Col 10, Rows 9-11).
Therefore, contrary to appellant’s assertions, the modifications of Pitschel by Vibbert and Lynch amount to a combination of familiar prior art elements according to known methods that yields predictable results: 
to logon and authenticate at least one user, to greet the authenticated user with “How can I help you?” or “What can I do for you?” in order to elicit information from the at least one user for each natural language exchange corresponding to each user request, identify user intent of each natural language exchange in order to determine task / topic flow for fulling user intent, executing the task flow to fulfill the inferred intent (Pitschel, Col 9, Rows 15-21), and repeat the process to greet the user with additional “How can I help you?” or “What can I do for you?” if the user has additional requests (Vibbert, ¶122; Lynch, Col 26, Rows 17-20). 
In response to “The Examiner alleged that the cited portion of Pitschel discloses, “recognize[ing] an associated task flow in task flow models 354 / series of programed actions and steps that the digital assistant takes in order to perform the task.” Final Office Action, p. 13. However, nothing in the cited portion of Pitschel appears to actually disclose, teach, or suggest “prior to executing the global topic flow, receiving settings of the global topic flow and configuring the global topic flow based on the received settings.” Since the other cited references do not appear to remedy this deficiency, the Appellant contends that the hypothetical combination of Pitschel, Vibbert and Lynch is deficient with respect to claim 21” on pp. 23 – 24 of the appeal brief and “Furthermore, even if, arguendo, the task flows of the cited art were the same as the recited global topic flow (which the Appellant disputes), the Examiner appeared to be unable to locate explicit support in the cited art of record with respect to receiving settings and configuring the task flows, and appeared to instead rely on an inherency position that such settings must be received…  For example, in accordance with the teachings of the cited art of record, this information could be hard-coded into the instructions of the task flows themselves, such that the digital assistant would not receive such settings or configure the task flows based on these settings prior to execution” p. 28 of the appeal brief. 
Pitschel teaches a global topic flow involving the steps of attempting to associate token sequence with one or more actionable intents representing tasks that can be performed by the digital assistant, each task having an associated task flow implemented in task flow models 354 (Col 10, Rows 9-16). 
Pitschel notes that the effectiveness of the attempt to infer the correct actionable intent is dependent on the digital assistant’s capabilities such as the number and variety of task flows that have been implemented and stored in task flow models 354 (Col 10, Rows 17-24). 
Therefore, since the number and the variety of task flows that have been implemented and stored in the task flows models 354 (i.e., available to the digital assistant prior to executing the topic discovery node (A)-(F)) affect the capabilities of digital assistant to implement or execute the global topic flow comprising topic discovery nodes (A)-(F), task flows models 354 correspond to settings to configure the scope of digital assistant’s capabilities to execute at least topic discovery node (A)-(F) of the global topic flow. 
Here, the number and variety of task flows stored in task flow models 354 are not hard coded into any particular task flow. Rather, the number and variety of task flows define the scope of the digital assistant capabilities (Pitschel, Col 10, Rows 16-20). 
Such scope of capabilities (settings) must be received by the digital assistant prior to natural language processing by NLP 332 in order to enable its attempt to associate token sequence with one or more actionable intents representing a task / topic flow that can be performed by the digital assistant (Pitschel, Col 10, Rows 6-14, ““actionable intent”…has an associated task flow implemented in the task flow models 354”; Col 10, Rows 16-19, “The scope of a digital assistant’s capabilities is dependent on the number and variety of task flows that have been implemented and stored in task flow models 354, or in other words, on the number and variety of “actionable intents” that the digital assistant recognizes”.). 
In response to “However, nothing in the cited portion of Vibbert discloses, teaches, or suggests receiving settings of the global topic flow prior to execution, wherein the received settings indicate a particular greeting flow with a predefined greeting. Since the other cited references do not appear to remedy this deficiency, the Appellant contends that the hypothetical combination of Pitschel, Vibbert and Lynch is deficient with respect to claim 22” on p. 24 of the appeal brief and “Furthermore, even if, arguendo, the task flows of the cited art were the same as the recited global topic flow (which the Appellant disputes), the Examiner appeared to be unable to locate explicit support in the cited art of record with respect to receiving settings and configuring the task flows, and appeared to instead rely on an inherency position that such settings must be received…  For example, in accordance with the teachings of the cited art of record, this information could be hard-coded into the instructions of the task flows themselves, such that the digital assistant would not receive such settings or configure the task flows based on these settings prior to execution” p. 28 of the appeal brief.
Fig. 5A shows a task specification 500 for conference room reservation task / topic comprising a greetings flow or Login dialog agency 510 comprising agents or nodes 520-526 (¶75):
Note that a dialog agent may comprise an independent subroutine, software module, or function call that includes instructions to perform a specific task “topic” function and there are four types: (1) an inform dialog agent 420, (2) a request dialog agent 422, (3) an expect dialog agent 430-432, and (4) domain operation dialog agent 414 (¶62). 
In the specific task / topic of “conference room reservation”, Login dialog agency 510 (“greetings node”) corresponding to a user login subroutine that involves agent 522 for identifying a user, agent 524 for verifying the user’s authentication credentials, and agent 526 presents the authenticated user with a greeting (Vibbert, ¶75, Fig. 5A):

    PNG
    media_image6.png
    301
    635
    media_image6.png
    Greyscale

Here, agents 520 and 526 may be (1) inform type dialog agents that only output information to the user while agent 526 may alternatively be (3) an expect type dialog agent that could both display information to the user and receive information from the user regarding what action the user would next like to perform once he is logged in (¶75). 
In other words, prior to executing Login 510, agent 520 was configured according to the setting that it is a inform type dialog agent and agent 526 was configured according to the setting that it is an expect type dialog agent. 
Further, a task manager may instruct a dialog engine to not repeat the login dialog agency 510 and its subsumed dialog agents / nodes 520, 522, 524, and 526 more than once in order to avoid greeting the user and requiring logging on multiple times (¶92); i.e., identified user with authenticated credentials are not required to logon and dialog agency 510 is not executed. 
For example, in a case where the system determines that login dialog agency 510 was previously executed and the user was logged on, the system directs dialog manager to not repeat the login dialog agency 510. Conversely, in a case where the system determines that login dialog agency 510 was not previously executed and thus directs dialog manager to execute the login dialog agency 510 to identify the user and verify user authentication credentials. 
In other words, the login procedure / greetings flow is not hardcoded into conference room reservation topic / task flow given that the dialog manager may decide not to repeat the execution of the login procedure / greetings flow for more than once.
In sum, Vibbert teaches the decision to execute greetings flow / login dialog agency 510 and its nodes 520-526 is dependent on settings like agent 520 configured as an inform type dialog agent and agent 526 configured as an expect type dialog agent. Such configurations or settings must be available to dialog agency 510 before its execution in order to make the determination to (1) execute dialog agency 510 at all and (2) execute GreetUser 526. 
Therefore, Vibbert modifies Pitschel to execute a series of actions representing greetings flow as part of the global topic flow with predefined greeting according to agent configurations / settings to execute agents 520 and 526. The settings are available to the digital assistant prior to executing the greetings flow in order to determine whether to execute the greetings flow at all (i.e., whether to even execute welcome node 520) and if so determine whether to greet a user depending on whether the user has the proper authentication credentials according to the settings. 
In response to “However, nothing in the cited portions of Vibbert or Lynch discloses, teaches, or suggests receiving settings of the global topic flow prior to execution, wherein the received settings indicate a particular additional topics flow with a predefined prompt. Since the other cited references do not appear to remedy this deficiency, the Appellant contends that the hypothetical combination of Pitschel, Vibbert and Lynch is deficient with respect to claim 23” on p. 25 of the appeal brief and “Furthermore, even if, arguendo, the task flows of the cited art were the same as the recited global topic flow (which the Appellant disputes), the Examiner appeared to be unable to locate explicit support in the cited art of record with respect to receiving settings and configuring the task flows, and appeared to instead rely on an inherency position that such settings must be received…  For example, in accordance with the teachings of the cited art of record, this information could be hard-coded into the instructions of the task flows themselves, such that the digital assistant would not receive such settings or configure the task flows based on these settings prior to execution” p. 28 of the appeal brief. 
Vibbert teaches that the steps 720-722 corresponding to additional topics flow and decision node of method 700 in Fig. 7 are embodied in computer readable instructions (i.e., the dialog application) that are stored in a computer readable medium (¶111). 
For example, the additional topics flow may output a predefined prompt according to a predefined setting embodied in computer readable instructions stored in a computer readable medium to configure the digital assistant to implement an additional topic node (series of actions); e.g., like “anything else” as taught in Fig. 2 V5 of Lynch. 
In this manner, the digital assistant may determine whether there are additional topics to be discussed in the global topic flow of Pitschel in order to actively elicit and obtain information needed to fully infer user’s intent and determining the task flow for fulling the inferred intent (Pitschel, Col 9, Rows 15-21).
As shown in Fig. 4 of Lynch, nodes 435-440 going back to node 405 are not hardcoded into any specific task or topic. Rather, these nodes or groups of actions are instructions with settings (e.g., predetermined prompt “anything else?”) stored in memory to interact with the user to obtain user input and to provide response as required by global topic flow comprising topic discovery node (A)-(F) of Pitschel (Col 9, Rows 25-31).
In response to “ However, even based on the Examiner’s characterization, nothing in the cited portion of Pitschel discloses, teaches, or suggests receiving settings of the global topic flow prior to execution, wherein the received settings indicate an error flow to be performed in response to an error occurring during execution of the global topic flow” on p. 26 of the appeal brief and “Furthermore, even if, arguendo, the task flows of the cited art were the same as the recited global topic flow (which the Appellant disputes), the Examiner appeared to be unable to locate explicit support in the cited art of record with respect to receiving settings and configuring the task flows, and appeared to instead rely on an inherency position that such settings must be received…  For example, in accordance with the teachings of the cited art of record, this information could be hard-coded into the instructions of the task flows themselves, such that the digital assistant would not receive such settings or configure the task flows based on these settings prior to execution” p. 28 of the appeal brief. 
Pitschel teaches a training module 340 configured to detect a failure or an impasse in a dialogue between the digital assistant and the user (Col 16, Rows 26-34) caused by imperfect speech recognition, unrecognized terms and concepts in the user request, incorrect or incomplete information, and inadequate capability in the digital assistant’s service (Col 16, Rows 15-21). Fig 4A, reproduced in part below, shows such a method for detecting a failure (see step 412): 

    PNG
    media_image7.png
    227
    543
    media_image7.png
    Greyscale

In particular, in order to (1) detect a failure / impasse (i.e., error) in the dialogue between the digital assistant and the user and (2) training the digital assistant (i.e., error flow to be performed in response to the failure / impasse), setting instructions like what constitutes an error or impasse at 414 must be available to the training module before its execution. Otherwise, there is no baseline setting or instruction for digital assistant to determine what constitutes an error. 
Note that Pitschel teaches the method of Fig 4A for training a digital assistant is governed by a set of instructions or settings stored in memory that are executed by one or more processors (Col 17, Rows 52-56). Therefore, these settings / instructions stored in the memory are not hardcoded to any specific task flow.
Therefore, Pitschel teaches receiving settings indicating an error flow to be performed in response to a failure or impasse occurring during execution of the global topic flow (e.g., Pitschel’s topic discovery node steps (A)-(F)) corresponding to a dialogue between the digital assistant and the user in order to fully infer the user’s intent and determining the task flow for fulfilling the inferred intent. 
In response to “Nothing in the cited portion of the reference appears to actually disclose, teach, or suggest determining a role of the user, or executing the topic flow in response to determining that the role of the user is authorized to execute the topic flow” on p. 29 of the appeal brief and “As such, regardless of the role of the user, the topic discovery node still interacts with the user to select and execute the topic flow. However, dependent claim 28 adds, “determining a role of the user from which the user utterance was received; and executing the topic flow in response to determining that the role of the user is authorized to execute the topic flow.” As such, the Appellant contends that the Examiner erred in construing dependent claim 28 to mean, “requiring a digital assistant to execute the topic discovery node of interpreting and executing user requests / intentions in response to the role of user being an authorized user.”” on p. 30 of the appeal brief. 
Claim 28, dependent on independent claim 9, requires the execution of the topic discovery node to determine a role of the user from which the user utterance was received and executing the topic flow in response to determining that the role of the user is authorized to execute the topic flow. 
Vibbert teaches dialog agents 522 and 524 in user login dialog agency 510 for respectively identifying the user and verifying his authentication credentials (¶75). Further, dialog agent 526 presents the authenticated user with a greeting in order to receive information from the user regarding what action the user would next like to perform once he is logged in (¶75). 
Note that in Pitschel, each identified / authenticated user would have user data 348 that includes user specific information such as user specific vocabulary, user preferences, short term or long term information for each user, etc. (Pitschel, Col 13, Rows 4-8). NLP 332 optionally uses the user specific information to clarify, supplement, and further define the information contained in a user input in order to further define user intent (Pitschel, Col 10 Rows 30-35 and Col 13, Rows 8-17) in an attempt to determine actionable intent and  an associated task / topic flow (Pitschel, Col 10, Rows 8-14).
In other words, if the role of the user is authenticated / authorized, then Pitschel would execute the topic / task flow in response to the determination that the role of the user is authorized by using authorized user’s user specific information to determine the actionable intent and the associated topic flow and perform the topic / task accordingly. 
This is sufficient to meet the limitation of Claim 28 since the claim does not impose any limitation on the virtue agent when the user is not authorized. In the case of Pitschel, unauthorized user without user specific information may interact with the digital assistant without the optional benefit of having any user specific information / preferences that allow the digital assistant to better infer user intent.  
In response to “Claim 25 depends from independent claim 1 and recites, “selecting a live agent topic flow in response to determining that the scored set of intents and entities corresponds to a request to interact with a live agent” on p. 31 of the appeal brief, “However, even as characterized by the Examiner, the cited portion of Williams does not appear to actually disclose, teach, or suggest that a live agent topic flow is selected in response to determining that the scored set of intents and entities corresponds to a request to interact with a live agent. That is, as characterized by the Examiner, the system switches to blended agent assist mode when the system is unable to match the customer’s inquiry with a standard question/response pair with sufficient confidence. Further, Williams appears to teach that, when operating in the blended agent assist mode, then a live agent can determine that none of the computer generated responses are appropriate given the customer’s inquiry, and can take over the conversation in response, which is not the same as what 1s recited in the claim at issue” on p. 32 of the appeal brief, and “The Appellant contends that the Examiner’s interpretation of the claim and of Williams is unreasonable. The claim language plainly recites that the live agent topic flow is specifically selected in response to determining that the scored set of intents and entities (of the received user utterance) corresponds to a request to interact with a live agent. In response to pointing out that Williams (alone or in combination with the other cited references) fails to teach or suggest this feature, in the passage above, the Examiner appeared to merely argue that, despite Williams failing to actually teach or suggest selecting a live agent topic flow in response to receiving a user’s request for a live agent, because “the system itself switches to a live agent”, Williams allegedly reads on the claim language. Here, the Appellant contends that the Examiner erred by failing to properly construe and examine the actual language of the claim” on p. 33 of the appeal brief. 
Pitschel teaches, in part, (C) receiving a scored set of intents and entities derived from the user utterance (Col 11, Rows 12-13, an actionable intent node with linked property nodes constituted a domain; Col 10, Rows 6-15 and Col 12, Rows 21-37, NLP 332 determines which ontology nodes are activated by token sequence to select one or more actionable intents corresponding to a domain having the highest confidence value as the task intended by the user; Col 12, Rows 55-59, NLP 332 gives additional significance to specific entities in selecting the actionable intent), 
(D) selecting a topic flow in response to determining that an intent from the scored set of intents and entities is associated with the topic flow (Col 10, Rows 11-16, each actionable intent represents a task and has an associated task flow comprising a series of programmed actions and steps that the digital assistant takes in order to perform the task). 
Pitschel notes that digital assistant sometimes fails to provide a satisfactory response to user request for information or action due to imperfect speech recognition, unrecognized terms and concepts in the user request, incorrect or incomplete information and inadequate capability in the digital assistant’s service (Col 16, Rows 15-21). In response, the digital assistant implements a training feature to prevent future failures to satisfy user request (Col 16, Rows 23-25).
In other words, the digital assistant may fail to select a topic flow in response to determining that an intent from the scored set of intents and entities is associated with the topic flow because of various imperfections. 
Williams et al. (US 2005/0105712 A1) teaches an automated voice response system employing learning / training strategy to improve automated response capabilities using communications of customer service agent to identify and categorize communications of a caller in the conversation (Abstract).
Specifically, in automated conversation mode, if the system is unable to match the customer's inquiry with a standard question/response pair with sufficient confidence, then the system may switch to the blended agent assist mode (¶66). In a blended agent assist mode, if the human agent determines that none of the computer generated responses are appropriate given the customer's inquiry, then the system may switch to the agent assist takeover conversation mode and the human agent finishes up the conversation (¶66). 
In addition, the customer also has the capability to switch modes of conversation. For instance, the customer may wish to switch out of automated conversation mode (¶66) where customer’s communication is in speech utterance (¶59).
William’s modification of Pitschel’s digital assistant / automated response system is straightforward: should the system failed to correct an impasse or imperfection, a frustrated user or customer may switch out of the automated conversation mode to a blended agent assist mode to let a human agent to determine the appropriate response to the user / customer’s inquiry by simply expressing his / her wish through speech utterance.
 Thereafter, perform steps (C) and (D) on user wish / speech utterance to switch out of automated conversation mode to determine that the scored set of intents and entities derived from user’s wish is associated with an agent takeover workflow (William, ¶326). As a result, execute the agent takeover workflow / live agent topic flow.   
The aforementioned combination amounts to a combination of familiar prior art elements according to known methods that yields predictable results. 
For the above reasons, it is believed that the rejections under 35 USC 103 should be sustained. 
Respectfully submitted,
Conferees:
/RICHARD Z ZHU/            Primary Examiner, Art Unit 2675
01/26/2022 
 
/KING Y POON/            Supervisory Patent Examiner, Art Unit 2675          

/BENNY Q TIEU/            Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.